Citation Nr: 1243531	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-06 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for chronic prostatitis and urethritis.

2.  Entitlement to a compensable rating for chronic pharyngitis and tonsillitis with tonsillectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on duty from February 1952 to October 1953. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal in rating decision in February 2009, the RO increased the rating for chronic prostatitis and urethritis to 40 percent.

The claim for increase for chronic prostatitis and urethritis is a REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The chronic pharyngitis and tonsillitis with tonsillectomy is not characterized by speech impairment or sinus disease. 


CONCLUSION OF LAW

The criteria for a compensable rating for chronic pharyngitis and tonsillitis with tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6516 (2012).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in April 2008.   As for the content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records and VA records.  

The Veteran was afforded VA examinations.  As the reports of the VA examinations are based on medical history and describe the disability in sufficient detail in the context of the rating criteria, the Board finds the examinations are adequate so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Chronic pharyngitis and tonsillitis with tonsillectomy is rated under Diagnostic Code 6516 as laryngitis.  Under Diagnostic Code 6516, the criteria for a 10 percent rating are hoarseness with inflammation of cords or mucous membrane.  38 C.F.R. § 4.97, Diagnostic Code 6516.  



Facts and Analysis

On VA examination in April 2008, it was noted that the Veteran had no interference with breathing through the nose, no purulent discharge, no speech impairment, and no chronic sinusitis.  The Veteran complained of recurrent sore throats.  There was no effect on occupational functioning and daily activity.  On examination there were no nasal polyps, obstruction of one or both nostrils, septal deviation, tissue loss, scarring or deformity of the nose, sinusitis, nasal regurgitation, or speech impairment.  There was mild congested nasal turbinates with watery discharge.  The diagnosis was allergic rhinitis and tonsillectomy with excellent results.  

On VA examination in November 2011, the Veteran stated that he bought over the counter medications for a cough, but was no being treated.  The Veteran did not have current rhinitis or sinus symptoms.  There was no breathing difficulty or speech impairment.  In addition, there were no residuals of an injury to the pharynx, including the nasopharynx.  The VA examiner found that there was no effect on usual daily activities.  There was not any effect on occupation because the Veteran was not employed.  It was noted that the Veteran referred to episodes of difficulty swallowing.   The only abnormality was the tonsillectomy.  

In the absence of evidence of hoarseness with inflammation of cords or mucous membrane, the findings do not more nearly approximate or equate membrane the criteria for a compensable rating under Diagnostic Code 6516.  There are no other applicable diagnostic codes. 

Accordingly, a compensable rating for chronic pharyngitis and tonsillitis with tonsillectomy is not warranted.

As the criteria for an additional higher rating has not been demonstrated at any time, there is no factual basis for staged ratings.    




For reasons expressed, the preponderance of the evidence is against the claim for a higher rating for chronic pharyngitis and tonsillitis with tonsillectomy, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such ratings.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule, and the assigned schedular rating is adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted for the increased ratings.






Total Disability Rating for Compensation based on Individual Unemployability

The Board is deferring any action on whether or not the claim for a total disabled rating for compensation based on individual unemployability has been raised until the claim for increase chronic prostatitis and urethritis has been finally adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A compensable rating for chronic pharyngitis and tonsillitis with tonsillectomy is denied.


REMAND

The Veteran is seeking a rating higher than 40 percent for chronic prostatitis and urethritis.  Under Diagnostic Code 7527, the disability is rated either as a voiding dysfunction or as urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b.  

As the Veteran does not have urinary tract infections, the criteria for voiding dysfunction apply. For voiding dysfunction, the criteria for the next higher rating 
requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.

As neither VA examination in April 2008 nor in September 2011 provides sufficient findings to determine the frequency that the Veteran changes the wearing of  absorbent materials, further development under the duty to assist is needed. 




Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since November 2010.

2.  Afford the Veteran a VA examination to determine the current level of disability due to prostatitis and urethritis. 

The VA examiner should include in the report whether the Veteran requires use of an appliance due to voiding dysfunction and the number of times a day the Veteran needs to change absorbent materials.  

The Veteran's file should be made available to the VA examiner for review.   

3.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
  
The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


